COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
  ERIBERTO LOPEZ,                                               No. 08-21-00041-CR
                                                  §
  Appellant,                                                       Appeal from the
                                                  §
  v.                                                             112th District Court
                                                  §
  THE STATE OF TEXAS,                                         of Reagan County, Texas
                                                  §
  Appellee.                                                         (TC# 01993)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the appeal should be dismissed. We therefore dismiss the appeal. This decision shall be

certified below for observance.


       IT IS SO ORDERED THIS 26TH OF APRIL, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.